COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       Anray Lasard Woodard v. The State of Texas

Appellate case number:     01-12-00063-CR

Trial court case number: 11DCR057114A

Trial court:               268th District Court of Fort Bend County

        Our complete review of the above-referenced appeal requires the court reporter’s
transcription of the voir dire and punishment hearing portions of the trial. Accordingly, we order
the court reporter to prepare, certify, and file a supplemental reporter’s record containing the voir
dire and punishment hearing no later than 20 days from the date of this order. See TEX. R. APP.
P. 34.6(d).
       It is so ORDERED.



Judge’s signature: /s/ Harvey Brown
                     X Acting individually     Acting for the Court


Date: May 17, 2013